Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 10/20/2022.
Claims 1-18 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 9-11, 14-17 and 19-20 of U.S. Patent No. 10,847,142. Although the claims at issue are not identical, they are not patentably distinct from each other.
A comparison of the claims from the current application and U.S. Patent No. 10,847,142 is shown below.
Current Application
US Patent 10,847,142
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an
electronic device, cause the electronic device to:

receive, from an external device, a natural-language input requesting to retrieve private
data;

in accordance with a determination that the natural-language input corresponds to a
privacy domain, obtain a process flow corresponding to the natural-language input;

and provide the process flow to the external device, wherein the external device:

determines, based on executing the process flow at the external device, a task associated with the natural-language input;

and performs the task based on the private data from a memory of the external device.
1. A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:

receive a natural-language input requesting to retrieve private data;

provide the natural-language input to an external device, wherein the external device does not store the private data;

receive, from the external device, a process flow in accordance with a determination that the natural-language input corresponds to a privacy domain;

determine, based on executing the process flow at the electronic device, a task associated with the natural-language input;

perform the task based on the private data from a memory of the electronic device;

and provide an output indicating whether the task has been performed.
17. A method, comprising:

at an electronic device having one or more processors and memory:

receiving, from an external device, a natural-language input requesting to retrieve private data;

in accordance with a determination that the natural-language input corresponds to
a privacy domain, obtaining a process flow corresponding to the natural-language input;

and providing the process flow to the external device, wherein the external device:

determines, based on executing the process flow at the external device, a task associated with the natural language input;

and performs the task based on the private data from a memory of the external device.
19. A method, comprising:

at an electronic device having one or more processors, a memory, and a touch-sensitive display:

receiving a natural-language input requesting to retrieve private data;

providing the natural-language input to an external device, wherein the external device does not store the private data;

receiving, from the external device, a process flow in accordance with a determination that the natural-language input corresponds to a privacy domain;

determining, based on executing the process flow at the electronic device, a task associated with the natural-language input;

performing the task based on the private data from the memory of the electronic device;

and providing an output indicating whether the task has been performed.
18. An electronic device, comprising:

one or more processors;

a memory;

and the one or more programs including instructions for:

receiving, from an external device, a natural-language input requesting to retrieve private data;

in accordance with a determination that the natural-language input corresponds to a privacy domain, obtaining a process flow corresponding to the natural-language input;

and providing the process flow to the external device, wherein the external device:

determines, based on executing the process flow at the external device, a task associated with the natural language input;

and performs the task based on the private data from a memory of the external device.
20. An electronic device, comprising:

a touch-sensitive display;

one or more processors;

a memory;

and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

receiving a natural-language input requesting to retrieve private data;

providing the natural-language input to an external device, wherein the external device does not store the private data;

receiving, from the external device, a process flow in accordance with a determination that the natural-language input corresponds to a privacy domain;

determining, based on executing the process flow at the electronic device, a task associated with the natural-language input;

performing the task based on the private data from the memory of the electronic device;

and providing an output indicating whether the task has been performed.


	Regarding Claim 1, Claim 1 of U.S. Patent No. 10,847,142 is similar to that of Claim 1 of the current application, except that Claim 1 of U.S. Patent No. 10,847,142 includes the additional limitation of providing an output indicating whether the task has been performed. Therefore, it is obvious that the claims are not patentably distinct from one another.
	Regrading Claim 2, Claim 2 of Patent No. 10,847,142 is similar to that of Claim 2 of the current application.
	Regrading Claim 3, Claim 3 of Patent No. 10,847,142 is similar to that of Claim 3 of the current application.
Regrading Claim 4, Claim 4 of Patent No. 10,847,142 is identical to that of Claim 4 of the current application.
Regrading Claim 5, Claim 5 of Patent No. 10,847,142 is identical to that of Claim 5 of the current application.
Regrading Claim 6, Claim 1 of Patent No. 10,847,142 includes the limitation of Claim 6 of the current application.
Regrading Claim 7, Claim 9 of Patent No. 10,847,142 includes the limitation of Claim 7 of the current application.
Regrading Claim 8, Claim 10 of Patent No. 10,847,142 is identical to that of Claim 8 of the current application.
Regrading Claim 9, Claim 11 of Patent No. 10,847,142 is identical to that of Claim 9 of the current application.
Regrading Claim 10, Claim 14 of Patent No. 10,847,142 is identical to that of Claim 10 of the current application.
Regrading Claim 11, Claim 15 of Patent No. 10,847,142 is similar to that of Claim 11 of the current application.
Regrading Claim 12, Claim 16 of Patent No. 10,847,142 is identical to that of Claim 12 of the current application.
Regrading Claim 13, Claim 17 of Patent No. 10,847,142 is similar to that of Claim 13 of the current application.
Regarding Claim 14, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regrading Claim 15, Claim 1 of Patent No. 10,847,142 includes the limitation of Claim 15 of the current application.
Regarding Claim 16, the rationale provided for the rejection of Claim 1 is incorporated herein.
Regarding Claim 17, Claim 19 of U.S. Patent No. 10,847,142 is similar to that of Claim 17 of the current application, except that Claim 19 of U.S. Patent No. 10,847,142 includes the additional limitation of providing an output indicating whether the task has been performed. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 18, Claim 20 of U.S. Patent No. 10,847,142 is similar to that of Claim 18 of the current application, except that Claim 20 of U.S. Patent No. 10,847,142 includes the additional limitation of providing an output indicating whether the task has been performed. Therefore, it is obvious that the claims are not patentably distinct from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672